DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This OA is in response to the amendment filled on 8/10/2021 that has been entered, wherein claims 1-4, 6, 9-14 and 16-18 are pending.

Specification
The objection to the title is withdrawn in light of Applicant’s amendment of 8/10/2021.
Claim Objections
The objection to claims 3, 8, 12 and 16 is withdrawn in light of Applicant’s amendment of 8/10/2021.

Claim Rejections - 35 USC § 112

The rejection of claims 12-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of Applicant’s amendment of 8/10/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wells  (US 2008/0113483 A1) in view of Jhaveri et al. (US 2015/0179501 A1) of record .
Regarding claim 1, Wells teaches a device structure(Fig. 24), comprising: 
a substrate base(204), the substrate base(204) including an isolation pattern(326, ¶0040) defining a two- dimensional array of fin structures(fins in Fig. 24B, 24D, 24E, ¶0042), wherein the two-dimensional array of fin structures(fins in Fig. 24B, 24D, 24E, 

Well is silent in regards to a trench width of the set of linear trenches(312, 314, 324, ¶0040) is 20 nm or less. 

Jhaveri teaches a semiconductor device(Fig. 1) wherein a trench width of the set of linear trenches(106, ¶0040) is 20 nm or less(¶0023). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wells, so that a trench width of the set of linear trenches is 20 nm or less, wherein the aspect ratio equals a trench depth divided by the trench width, as taught by Jhaveri, in order to allow for the formation of insulator that is free of seam/void defects(¶0091).

Claims 2-4, 6, 9-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wells  (US 2008/0113483 A1) in view of Jhaveri et al. (US 2015/0179501 A1) of record and Choi et al. (US 2014/0117566 A1).
Regarding claim 2, Wells teaches the device structure of claim 1, wherein the two- dimensional array of fin structures(fins in Fig. 24B, 24D, 24E, ¶0042) comprises; 

a second set of linear trenches(324, ¶0040) formed in the substrate base(204), the second set of linear trenches(324, ¶0040) extending in a second direction(D), wherein the first direction(B) is different than the second direction(D).

Well is silent in regards to an angle formed between the first direction(B) and the second direction(D) is less than 90 degrees, wherein the first and second sets of  linear trenches(312, 314, 324, ¶0040) have an aspect ratio having a value of 15 or more, and wherein the aspect ratio equals a trench depth divided by the trench width.

Jhaveri teaches an a semiconductor device(Fig. 1) wherein the two-dimensional array of fin structures(106, ¶0023) comprises an aspect ratio(H/W, ¶0023) having a value of 15 or more(¶0023), wherein the aspect ratio(H/W, ¶0023) equals a trench depth(H) divided by the trench width(W). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wells, so that the two-dimensional array of fin structure comprises an aspect ratio having a value of 15 or more, wherein the aspect ratio equals a trench depth divided by the trench width, as taught by Jhaveri, in order to allow for the formation of insulator that is free of seam/void defects(¶0091).



Choi teaches a semiconductor device(Fig. 19) wherein an angle(θ2, ¶0109) formed between the first direction and the second direction is less than 90 degrees(¶0109). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wells, so that an angle formed between the first direction and the second direction is less than 90 degrees, as taught by Choi, in order to simplify the processes and reduce the process deviation compared to a method that includes forming the hole-type trenches(¶0131).

Regarding claim 3, Wells teaches a semiconductor device, comprising: 
a substrate base(204) comprising: 
a two-dimensional array of fin structures(fins in Fig. 24B, 24D, 24E, ¶0042) separated by  linear trenches(312, 314, 324, ¶0040), wherein the two-dimensional array of fins structures is a same homogeneous material as the substrate base(204), wherein the  linear trenches(312, 314, 324, ¶0040) comprises: 
a first set of linear trenches(312, 314, ¶0040) formed in the substrate base(204), the first set of linear trenches(312, 314, ¶0040) extending in a first direction(B); and a second set of linear trenches(324, ¶0040) formed in the substrate base(204), the second set of linear trenches(324, ¶0040) extending in a second direction(D), 
and an insulator(326, ¶0040) formed in the linear trenches(312, 314, 324, ¶0040).

Wells is silent in regards to  an angle formed between the first direction(B) and the second direction(D) is less than 90 degrees, wherein a trench width of the  linear trenches(312, 314, 324, ¶0040) is 20 nm or less.

Jhaveri teaches a semiconductor device(Fig. 1) wherein a trench width of the set of linear trenches(106, ¶0040) is 20 nm or less(¶0023). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wells, so that a trench width of the set of linear trenches is 20 nm or less, wherein the aspect ratio equals a trench depth divided by the trench width, as taught by Jhaveri, in order to allow for the formation of insulator that is free of seam/void defects(¶0091).

Well and Jhaveri are silent in regards to an angle formed between the first direction(B) and the second direction(D) is less than 90 degrees.

Choi teaches a semiconductor device(Fig. 19) wherein an angle(θ2, ¶0109) formed between the first direction and the second direction is less than 90 degrees(¶0109). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wells, so that an angle formed between the first direction and the second direction is less than 90 degrees, as taught 

Regarding claim 4, Wells teaches the semiconductor device of claim 3, wherein the first and second sets of linear trenches(312, 314, 324, ¶0040) of the two-dimensional array of fin structures(fins in Fig. 24B, 24D, 24E, ¶0042) comprises an aspect ratio having a value of 15 or more, and wherein the aspect ratio equals a trench depth divided by the trench width.

Jhaveri teaches an a semiconductor device(Fig. 1) wherein the two-dimensional array of fin structures(106, ¶0023) comprises an aspect ratio(H/W, ¶0023) having a value of 15 or more(¶0023), wherein the aspect ratio(H/W, ¶0023) equals a trench depth(H) divided by the trench width(W). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wells, so that the two-dimensional array of fin structure comprises an aspect ratio having a value of 15 or more, wherein the aspect ratio equals a trench depth divided by the trench width, as taught by Jhaveri, in order to allow for the formation of insulator that is free of seam/void defects(¶0091).

Regarding claim 6, Wells teaches the semiconductor device of claim 3, further comprising a set of gates(not illustrated, ¶0043) formed in trench regions of the two-dimensional array of fin structures(fins in Fig. 24B, 24D, 24E, ¶0042).

Regarding claim 9, Wells teaches the semiconductor device of claim 3, wherein the two-dimensional array of fin structures(fins in Fig. 24B, 24D, 24E, ¶0042) comprises: 
a first set of linear structures(fins in Fig. 24B, ¶0042) forming a first array of mutually parallel lines; and a second set of linear structures(fins in Fig. 24D, 24E, ¶0042) forming a second array of mutually parallel lines, wherein the first array of mutually parallel lines are oriented at a non-zero angle(90) with respect to the second array of mutually parallel lines.

Regarding claim 10, Wells teaches the semiconductor device of claim 9, but is silent in regards to the non-zero angle is less than 90 degrees.

Choi teaches a semiconductor device(Fig. 19) wherein the non-zero angle(θ2, ¶0109) is less than 90 degrees(¶0109). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wells, so that the non-zero angle is less than 90 degrees, as taught by Choi, in order to simplify the processes and reduce the process deviation compared to a method that includes forming the hole-type trenches(¶0131).

Regarding claim 11, Wells teaches the semiconductor device of claim 3, but is silent in regards to the insulator is recessed below a top surface of the two-dimensional array of fin structures(fins in Fig. 24B, 24D, 24E, ¶0042).


Regarding claim 12, Wells teaches a trench isolation structure, comprising: 
a substrate base(204) comprising a two-dimensional array of fin structures(fins in Fig. 24B, 24D, 24E, ¶0042) separated by a first set of linear trenches(312, 314, ¶0040) and a second set of linear trenches structures(324, ¶0040) , the first set of linear trenches(312, 314, ¶0040) extending in a first direction(B) and the second set of linear trenches(324, ¶0040) extending in a second direction(D), wherein the first direction(B) is different than the second direction(D), wherein the two- dimensional array of fin structures(fins in Fig. 24B, 24D, 24E, ¶0042) is a same homogeneous material as the substrate base(204); and 
an insulator(326, ¶0040) formed in the first and second sets of  linear trenches(312, 314, 324, ¶0040).



Jhaveri teaches a semiconductor device(Fig. 1) wherein a trench width of the set of linear trenches(106, ¶0040) is 50 nm or less(¶0023). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wells, so that a trench width of the set of linear trenches is 50 nm or less, wherein the aspect ratio equals a trench depth divided by the trench width, as taught by Jhaveri, in order to allow for the formation of insulator that is free of seam/void defects(¶0091).

Well and Jhaveri are silent in regards to an angle formed between the first direction(B) and the second direction(D) is less than 90 degrees.

Choi teaches a semiconductor device(Fig. 19) wherein an angle(θ2, ¶0109) formed between the first direction and the second direction is less than 90 degrees(¶0109). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wells, so that an angle formed between the first direction and the second direction is less than 90 degrees, as taught by Choi, in order to simplify the processes and reduce the process deviation compared to a method that includes forming the hole-type trenches(¶0131).

Regarding claim 13, Wells teaches the trench isolation structure of claim 12, wherein the first and second sets of linear trenches(312, 314, 324, ¶0040) of the two-dimensional array of fin structures(fins in Fig. 24B, 24D, 24E, ¶0042) each comprises an aspect ratio having a value of 15 or more, and wherein the aspect ratio equals a trench depth divided by the trench width.

Jhaveri teaches an a semiconductor device(Fig. 1) wherein the two-dimensional array of fin structures(106, ¶0023) comprises an aspect ratio(H/W, ¶0023) having a value of 15 or more(¶0023), wherein the aspect ratio(H/W, ¶0023) equals a trench depth(H) divided by the trench width(W). Modifying the device of Wells with the aspect ratio of Jhaveri, would result in the first and second sets of linear trenches of the two-dimensional array of fin structures each comprises an aspect ratio having a value of 15 or more, and wherein the aspect ratio equals a trench depth divided by the trench width. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wells, so that the first and second sets of linear trenches of the two-dimensional array of fin structures each comprises an aspect ratio having a value of 15 or more, and wherein the aspect ratio equals a trench depth divided by the trench width, as taught by Jhaveri, in order to allow for the formation of insulator that is free of seam/void defects(¶0091).



Regarding claim 16, Wells teaches trench isolation structure of claim 12, wherein the two-dimensional array of fin structures(fins in Fig. 24B, 24D, 24E, ¶0042) comprises: 
a first set of linear structures(fins in Fig. 24B, ¶0042) forming a first array of mutually parallel lines; and a second set of linear structures(fins in Fig. 24D, 24E, ¶0042) forming a second array of mutually parallel lines, wherein the first array of mutually parallel lines are oriented at a non-zero angle(90) with respect to the second array of mutually parallel lines.

Regarding claim 17, Wells teaches the trench isolation structure of claim 16, but is silent in regards to the non-zero angle is less than 90 degrees.

Choi teaches a semiconductor device(Fig. 19) wherein the non-zero angle(θ2, ¶0109) is less than 90 degrees(¶0109). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wells, so that the non-zero angle is less than 90 degrees, as taught by Choi, in order to simplify the processes and reduce the process deviation compared to a method that includes forming the hole-type trenches(¶0131).




Jhaveri teaches a semiconductor device(Fig. 1) wherein the insulator(110, ¶0026) is recessed below a top surface of the two-dimensional array of fin structures(106, ¶0023). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wells, so that the insulator is recessed below a top surface of the two-dimensional array of fin structures, as taught by Jhaveri, in order to allow for the formation of insulator that is free of seam/void defects(¶0091).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892